)'.




                                                 .                 711 \r \--o,,   ·~   f
.,   •.   f
(·
•   ¥
Case 5:13-cv-00152 Document.4                       Filed 04/01/2013CPage 1 of 7
                        UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT of TEXAS
                              SAN ANTONIO DIVISION

  REYNALDO FLORES,                §
      # 961543,                   §
                                  §
                  Plaintiff       §
                                  §
  v.                              §                                     Civil Action
                                  §                                 No. SA-13-CA-152-XR
  SAN ANTONIO POLICE DEPARTMENT, §
  BEXARCOUNTY                     §
   ·~ . DISTRICT ATTORNEY OFFICE, §
  BEXAR COUNTY ADULT              §
        DETENTION CENTER,         §
                                  §
                  Defendants      §

                                      SHOW CAUSE ORDER

         Before the Court is Plaintiffs 42 U.S.C. § 1983 civil rights complaint.            Plaintiff is

  incarcerated in the Bexar Cotmty Adult Detention Center.

         Plaintiff alleges the following. On December 29, 2011, Plaintiff was arrested without

  probable cause. He was charged with aggravated kidnaping and sexual assault. Police officers

  searched his dwelling and took one of his a vehicle, legal documents, construction equipment, and

  software information. Plaintiff contends the officers acted in complicity with the alleged victim to

  steal mor~ tha"l $1,250,000 in bek·ngin;;s frcm Plaintiff's dweilin~~ and st.:.;rage \.liltL Plaintiff

  contends the following police officers were involved in the arrest and in the search and seizure:

  Detective R. Vara, Detective Valadez R., Sergeant W. McCourt, Sgt. Porter, Officer David Berman,

  Officer B. Moen, and Officer M. Blanquis. Plaintiff asserts the charges were false. He claims the

  Bexar County District Attorney Office and Chris Martino acted in collusion with appointed counsel

  to try to coerce Plaintiff into pleading guilty for a IS-year sentence. He claims they knew he was           .




                                                                                                   ·~
                                                                                                    \
                                                                                                           .
   ...•.. .
Defendant: REYNALDO FLORES
JN #:      1501454-1
 DEFENDANT'S COPY
                                                                                               FILED                 i
                                                                                                                     I
                                                                                   1 - - - O'CLOCK,___--!-!              M
 Address·                . SAN ANTONIO, TX
                                                                                            MAR 0 1 ZUll /
 Complainant: Myra Rubio
                                                                                            DONNA KAY MQKINN~
                                                                                           DISTRICT CLER~. j
CoDefendants:                                                                           BEXAR COUNTY, T~S
                                                                                      ·~·


 Offense Code/Charge: 100110- AGGRAVATED KIDNAPPING

 GJ: 548361                    PH Court: 290
Court #: :)   q Q+h                            SID #:961543           Cause#:                                    ;
                                                                                                                 I

Wit_ness: State's Attorney                                             2012             CR-196Q
                                           TRUE BILL OF INDICTMENT
                                                                                                                 I

IN THE NAME AND BY AUTHORITY OF THE STATE OFTEXAS, the Grand Jury of BeKar County, 'State of
Texas, duly organized, empanelled and sworn as such at the January term, A.D., 2012, of the            ;;~.C1f0 -ttl.
Judicial District Court of said County, in said Court, at said term, do present in and to said Court that in the
County and State aforesaid, and anterior to the presentment of this indictment:

                                                    · Count I
                                                    Paragraph A

on or about the 23rd day of December, 2011, Reynaldo Flores did intentionally and knowingly abdu1 another
person, riamely: Mayra Rubio, with intent to inflict bodily injury on Mayra Rubio or with intent to viol e or abuse
Mayra Rubio sexually;                .
                                                                                                             1.

                                                    Paragraph B                                          ·   I'
                                                                                                             I
                                                             .                                               I

on or about the 23rd day of December, 2011, Reyrialdo Flores did intentionally and knowingly abduc/t another
person, namely: ·Mayra Rubio, with intent to terrori~e Mayra Rubio;

                                                       Count II
                                                                                               .             i
onorabo~~e23~day~~m~~~~~--=·
intentionally and knowingly cause the penetration of th~ female sexual organ of Mayra Rubio, hereinpfter
referred to as complainant, by the finger of the defendant, .sail:) act having been committed without t~e c~ns n~
of the complainant, in that the defendant compelled the complainant to submit and participate by thel~e ~
physical force or violence;                                                            .      · ~i
                                                                                                             ~                   W/
                    ·                                 Count Ill                                              :               /
                                                                                                             !
on or about the 23rd day of December, 2011, Reynaldo Fibres, hereinafter referred to as defendant, 1did
intentionally, knowingly and recklessly cause bodily injury to Mayra Rubio, a member of the defendaTt's family or
househoJd, .hereinafter referred to as complainant, by striking the complainant with the hand of the defendant
and by scratching the complainant with the hand of the defendant;                                     .'

                        filii·~'~ ~ye
                                    /7(,A~r!f /Lik Ra_i? ,a:_cJ T/;)1fZ1?:iJ/f_~f'
                                                                                                   '    ~''i
                        Ulr y)'{''E                ~·                . (/ .I j)D .
                        ·-#it£~---tl:r/b/?e ;J~ v~//- --r-c:::;;""/fr~l : .
                          /?.M ;1 r.L/J/!{7~1'¥"  r
                                                 A77'Z"/'/Jete/           .
..                                                                     12

      1   cabinets -- the jobs,        finishing the jobs,    whatever they

      2   pay him from there,       with that they were supposed to

      3   pay        we were supposed to pay the rent and the amount

      4   to the workers.

      5                     And he was the one that wanted me to be iQ

          charge of the company,         but I didn't have the means        o~


      7   the knowledge to do that.

      8         Q.     Isn't it true you actually profited over

      9   $15,DOO while running his business?

     10               MR.   DEMARTINO:     I'm going to object to

     11   relevance,     Judge.

     12                THE COURT:     Sustained.

     13         Q.    (BY MR. EASTLAND)      And while he was in custody,

     14   do you remember who claimed all three vehicles and all

     15   the equipment?

     16               MR.   DEMARTINO:     Objection,   relevance.

     17                THE COURT:     Overruled.

     18                THE WITNESS:      Well,   the pickup was just a

     19   pickup that was still being owed to -- to the man and

     20   they still owed two months of payments on the truck.

     21                     And the tools,       those were just a couple of

     22   tools that he would use in the cabinets.            And I took

     23   them and I took them home.

     24                MR. EASTLAND:      No furthe~ questions,      Your

     25   Honor.

                                   DEBRA JIMENEZ, CSR
                             290TH JUDICIAL DISTRICT COURT
                                       210.335.1236
                                                                            No. 2012CR1969                                         Count II
                                                                  INCIDENT NO./TRN: 9110859780

         THE STATE OF TEXAS                                                              §              IN THE 290TH DISTRICT
                                                                                         §
         vs.                                                                             §              COURT
                                                                                         §
         REYNALDOFLORES                                                                  §              BEXAR. COUNTY, TEXAS
                                                                                         §
         STATE ID No.: 8724279                                                           §

                                                 JUDGMENT OF ACQUITTAL BY COURT
                                                                                          Date judgment
        Judge Presiding:          HON.    MELISA C SKINNER                                                               11·26·2012
                                                                                          Entered:
        Attorney for State:       CHRISTOPHER WILLIAM                                     Attoriioy foi;
                                                                                                                        DOUGLAS J KAPPMEYER
                                  DEMARTINO                                               Defend~tnt:
        Charged Offense:                                                                  Date of Acquittal
         sexual Assault                                                                   11,26·2012
        .Charlting Instrument:                                                            Statute for Offense:
         Count II OF THE INDICTMENT.                                                       22.0ll(A) PC
        Plea to Offense:                                                                  Foreperson:.
        NOT GUILTY                                                                        Jodee Gilmore
                     All pertinvnt infonnalion, names and &88el8monts indicatsd above are inc:Orporatsd illto the language o£ the judgment below by rararence.
                 This cause was called for trial in Bexar County, Texas. The State appeared by her District Attorney.
                 Counsel I Waiver of Counsel (select one)
        0   Def~ndant appeared in person with Counsel.
        0   Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
                It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
        instrument. Both parties announced ready for trial. Defendant waived tbe right or trial by jut·y and entered the plea indicated
        above. The Cou1't received the plea and entered it of record. Having heard the evidence submitted, the Court FINDS Defendant
        NOT GUILTY qf the charged offense.
                'l'he Cour:t ORDERS, ADJUDGES, AND DECREES that Defendant ia NOT GUILTY of the charged offense. The Court
        FURTHER ORDERS    Defendant immediately discharged. .




v
(I
I
1.•.
                                                                                         JUDGE PRESIDING
}·{,                                                                                     MELISA C SKINNER
                                                                                         290TH DISTRICT COURT
 I
J;·
·...;
                                                                                         BEXAR COUNTY, TEXAS

        Clerk: 32809
        llllllllllllliiUIIDII
        DC2012CR1969




               104                                    OR!O!NAL                 20 12CR 1969· ACQCRT                 Page I of I
                                                        FIND A LAWYER

  { Back to Search Results }

    OVERVIEW            CONTACT AND MAP




                            Mr. George Albritton Eastland
                                                                                                Current Member Status
                           · Bar Card Number:                  24050547                         Eligible To Practiceiri Te
                            Work Address:                      921   S Saint Marys St Ste   2

                                                                                                   { CONTACfTHIS LAWYEi
                                                               San Antonio, TX 78205-3452
                                                                                                   {VISIT LAWYER WEBSITl
                           Work Phone Number:                  210-227-9800
                           Primary Practice Location:          San Antonio ,. Texas



 In cooperation "~tb




 LICENSE INFORMATION                                                                            WEBSITE
 Bar Card Number:                24050547                                                       www.britteastland.com          .....
 Texas License Date:            11/04/2005
                                                                                                COURTSOFADMITTTANCE

                                                                                                Federal

 PRACTICE> INFORMATION                                                                          Texas Western District Court
 Firm:                          Law Office of Britt Eastland                                    Other Courts
Firm Size:                      Solo                                                            None Reported By Attorney
Occupation:                     Private Law Practice
                                                                                                OTIIER STATES LICENSED
Practice Areas:                 Criminal
                                                                                                None Reported By Attorney
Services Provided:              Hearing impaired translation: Not Specified
                                ADA-accessible client service: Not Specified
                                Language translation: Not Specified

Foreign Language                Spanish
Assistance:




LAW SCHOOLS
Law School                     Graduation Date            Degree Earned

                                                          Doctor of
St. Mary's University          05/2005.                   JuriSQ!Il_d_e~~~~(_J urjs
                                                          Doctor (J.D.)
                                                                                                                        38


                                         1   Against Mayra Rubio,                      used or attempted use of force you

                                         2   will find the defendant not guilty of felony. assau1;.

                                         3   I'm making those corrections.                          Other than those

                                         4   corrections,       does the State have any object to the

                                        5    charge?

                                        6                 MR.   DEMARTINO:                  No objections,      Your Honor.

                                        7                 THE COURT:                   All right.     Now,   the defense?

                                     8                  MR.     EASTLAND:                  Yes,   Your Honor.    And before we

                                    @        make those formal objections I'd like to make a motion
))~
 ',)




~~
                                    10       for directed verdict.

                                    11                 ------~                         All right.    And based on?
                                                  /                                    ~
     \!) \          '1,
                                                                                           Based on that hardly a scintilla
rx\~                                12                  MR. EAS TLA~:
\ ·D~
   . ""'.l                                                             ~~ ....   "'"


\~                                  13                                                 presented to convict Mr.      Flores of

t?\
0~ ~
                  \J                14       these three charges.
~ ~~                              //15                  THE COURT:                     Of each of the charges?
      "•
',   ~~
      '                       /

~~                        /         16                  MR.     EASTLAND: Of each of them.
             ,,
                                                                                                       be~denied~
~~·
                                    17                  THE COURT:                     And that will

                                    18                          Now,             did you have a request for the
 ~"~ ,.._,        '.j
0\)                                 19       charge,   and I     will note for the record that the Court on
~\j
                                    20       its own has included,                      based on the defendant's
~~
~~.~                               21        testimony,    unlawful restraint and necessity as a
 ~ '-'.1
              '>                   @                               Other than those additions to the
 ~~
 ~\)
                                             justification.
··~'.::.                           23        charge,   do you have any other request?
~
"                   \



                                   24                   MR.     EASTLAND:                  We have no objection to the

                                   @         unlawful restraint.                       We are formally objecting to the

                                                                       DEBRA JIMENEZ, CSR
                                                                 290TH ,TUDIC:IAL DISTRICT COURT
                                                                           210.335.1236
  1ft-50061




                     Mr. Reynaldo Flores
                     #1912036,#961543
                     CID Garza West Transfer-Facility - -- -------- ----
_________ ___ _425_0_Bighway 202
-- ---- -- ------- --Beeville, TX 781 02-0000


      ·-   ..... -····--·-···---·-····---------·----------··-··········   ... ····-····   .    ..
--------------------------------------------------------------------------------------------------------------------------------------------------·


                                                             TDCJ - INSTITUTIONAL DlVISIDN
                                                                  OFFICIAL LAVIN PASS
                                                                            f-~Df·1 IN I      ET RPT I VE

                                            EFFECTIVE DATE; 05/29/2014
                                            FROM-TO TIME: 07:00-08:00
                                            START DRTE: 05/29/2014 END DATE: 05/29/2014

                                         ADMIT: 01912036 FLORES,REVNALDO
                                          REASON: 7:00 MAILROOM     HOUSE: E4·-049T


                                           EDUC~




                                           TITLE: COUNTROOM
       /   ....

                                                    United States Court of Appeals
                                                               FIFTH CffiCUIT
                                                            OFFICE OF THE CLERK
                   LYLE W. CAYCE                                                              · TEL. 504-310-7700
                   CLERK                                                                  · 600 S. MAESTRI PLACE
                                                                                          NEW ORLEANS, LA 70130



                                                             May 06, 2014

                  Mr. Reynaldo Flores
~~-=o===o=.coc==-#--1-9:1-2-Q3·6.,-- -#-9 615 4 3
                  CID Garza West Transfer Facility
                  4250 Highway 202 ·
                  Beeville, TX 78102-0000

                          No. 14-50061                Reynaldo Flores v. San Antonio Police
                                                      Department, et al
                                                      USDC No. 5:13-CV-2


                  Dear Mr. Flores,
                  The district court denied you in forma pauperis (IFP) status under
                  28 U.S.C. § 1915(a) (3) and FED R. APP. P. 24 (a). You have 30 days
                  from the date of this letter to pay the full $505.00 fees to the
                  distric~ court clerk, or to challenge the district .. court's denial
                  of IFP status. If you challenge the decision, you must apply to
                  this court for IFP and include a brief supporting your position.
                  Your brief may only discuss the reasons why you think the district
                  court's denial of IFP was wrong.    If you do not pay the full fees
                  or file a motion and brief with this court, we will dismiss your
                  appeal without further noti.ce, 5TH.CIR. R. 42~3.


                                                              Sincerely,
                                                              LYLE W. CAYCE,      Cler~
                                                                .(Y)OJ-_(J ~o.J.
                                                              By:
                                                              Mary C. Stewart, Deputy Clerk ..
                                                              504-310-7694
.   --.....
     ·.;·.;:,




.\
_)



                                                                                                                                                                                                           •!




                ·countY iriar1age.r:, ~ .         .. .
                  'lh aqditi()ri Mgrnrits; the : ··                                                                                                                                                         i•
                ·TIDC gi:ves~colin#es'.som~~mon­
                ey to'helpthemfulfilltheir cQn- :l'ltherelhlla:ti                                              :.emiJravec@expfess-ne